Citation Nr: 1750501	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-36 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent (prior to October 3, 2016) and an initial rating in excess of 70 percent (from October 3, 2016) for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating (prior to October 10, 2016) and an initial rating in excess of 10 percent (from October 10, 2016) for right leg shell fragment wound residuals.

3.  Entitlement to an initial compensable rating under Diagnostic Code 7805 (from March 28, 2011) and an initial rating in excess of 10 percent under Diagnostic Code 7804 (from October 10, 2016) for right lower extremity residual scar(s) associated with right leg shell fragment wound residuals.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter (L.G.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1967.  He was awarded the Combat Infantryman Badge and the Purple Heart for his combat service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2012 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective March 28, 2011 (the date of claim).  The July 2012 rating decision granted service connection for right leg shell fragment wound residuals and assigned an initial 0 percent rating, effective March 28, 2011 (the date of claim); and granted service connection for right lower extremity residual scar associated with right leg shell fragment wound residuals and assigned an initial 0 percent rating (under Diagnostic Code 7805), effective March 28, 2011 (the date of claim).

A November 2016 rating decision granted an increased 70 percent rating for the Veteran's PTSD, effective October 3, 2016 (the date of a VA examination); granted an increased 10 percent rating for his right leg shell fragment wound residuals, effective October 10, 2016 (the date of a VA examination); and granted a separate rating of 10 percent (under Diagnostic Code 7804) for right lower extremity residual painful scar associated with right leg shell fragment wound residuals, effective October 10, 2016 (the date of a VA examination).  Because these awards did not represent a total grant of benefits sought on appeal, the claims for increased ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, a Central Office Board hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in May 2017, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2017).

A May 2017 statement from the Veteran's representative appears to raise the issue of entitlement to a rating in excess of 10 percent for type 2 diabetes mellitus.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The May 2017 written argument indicates a desire to apply for an increased rating for diabetes, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over this matter, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

Regarding the issue of the initial ratings assigned for PTSD, the Veteran reported on his December 2013 VA Form 9 and at his May 2017 hearing that he had been receiving psychiatric treatment on a weekly basis at the Vet Center in Alexandria, Virginia since March 2011.  While a December 2012 letter from his Vet Center counselor has been associated with the record, the records of this pertinent treatment are not currently of record, and therefore should be obtained on remand.

Regarding the issue of the initial ratings assigned for right leg shell fragment wound residuals, the Veteran reported at an October 2016 VA scars examination that he had undergone arthroscopic surgery on his knee [side and date unspecified] "due to overcompensating when walking, dominating weight onto opposite unwounded leg."  The records of such surgery (and any corresponding treatment) are not currently of record and may contain pertinent evidence regarding the degree of muscle disability in the right leg, and therefore should be obtained on remand.

Regarding the issue of the initial ratings assigned for right lower extremity residual scar(s) associated with right leg shell fragment wound residuals, the Board notes that there is conflicting evidence of record as to how many of these residual shell fragment wound scars the Veteran has on his right lower extremity.  In a June 2011 VA treatment record, it was noted that he had a well healed faint scar on his "rt foot calf and foot."  At a February 2012 VA scars examination, it was noted that he had one scar on the right posterior leg below the knee.  At an October 2016 VA scars examination, it was noted that he had one scar on the posterior aspect of his right lower leg above the ankle.  At his May 2017 hearing, he testified that he had "several scars" on his right leg, on the front and on the back, and that these scars are painful.  [Ratings assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804, are based upon the number of painful or unstable scars that are present.]  Furthermore, there is evidence of record to suggest that he may have functional impairment due to his scar(s).  At the October 2016 VA scars examination, he reported that he had "severe pain when walking[,] which makes the knees hurt from adjusting and causes stiffness and cramping when resting."  As noted above, the Veteran also reported at this October 2016 VA scars examination that he had undergone arthroscopic knee surgery due to overcompensating when walking.  [Ratings assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805, are based upon the evaluation of any disabling effect(s) under an appropriate diagnostic code, such as the leg or knee in this case.]  On remand, after all outstanding treatment records have been obtained, new VA examinations (for scars, the right leg, and the right knee) should be scheduled in order to ascertain how many residual shell fragment wound scars the Veteran has on his right lower extremity, how many of those scars are painful, and the nature and extent of any functional impairment resulting from such scar(s).

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) from each identified provider, obtain:

(a)  All records of the Veteran's psychiatric treatment (dating since March 2011) from the Alexandria Vet Center; and

(b)  All records of the Veteran's arthroscopic knee surgery (and any corresponding treatment), referenced at his October 2016 VA scars examination.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from October 2016 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for VA scars, right leg, and right knee examinations with clinicians with appropriate expertise in order to ascertain the severity of all right lower extremity residual scar(s) associated with his right leg shell fragment wound residuals and any muscle impairment from the shell fragment wounds to the right leg.  The claims file should be made available to the examiners for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

The scars examiner should evaluate how many residual shell fragment wound scars the Veteran has on his right lower extremity, how many of those scars are painful, and the nature and extent of any functional impairment resulting from such scar(s).

The right leg and right knee examiner(s) should specifically outline the nature and extent of any functional impairment resulting from such scar(s) and all associated disabling effects on the Veteran's right leg and right knee.  The examiner should also evaluate the severity of the muscle impairment from the shell fragment wounds to the right leg.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to higher initial ratings for PTSD, for right leg shell fragment wound residuals, and for right lower extremity residual scar(s) associated with right leg shell fragment wound residuals.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

